Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21, 26-31, 36-39, 41-45 are pending.

Allowable Subject Matter
Claims 21, 26-31, 36-39, 41-45 are allowed (renumbered claims 1-16, respectively).
The following is an examiner’s statement of reasons for allowance: Prior art teaches of determining when beam failure occurs (See Zhang) as well as indicating the cell in which beam failure occurs (See Guo) and prioritizing MAC CE over some types of messaging (See Zhang ‘919) and under other types of messaging (See Chen). However, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce, “determining, by a communications device, a cell in which a beam failure occurs; and sending, by the communications device, a media access control control element (MAC CE) to a network device, wherein the MAC CE carries first indication information and the first indication information comprises a bitmap indicating the cell in which the beam failure occurs, wherein a priority of the MAC CE is higher than priorities of buffer status reports (BSRs), power headroom reports (PHRs), and data of a logical channel other than an uplink-common control channel (UL-CCCH), and wherein the priority of the MAC CE is lower than priorities of a cell radio network temporary identifier (C-RNTI) MAC CE, and data of a UL-CCCH logical channel”, as claimed (emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin (US# 2019/0313264 – which teaches of using a MAC CE to indicate where beam failure occurred).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477